Name: Commission Regulation (EC) No 1592/2001 of 2 August 2001 correcting Regulations (EC) No 562/2000 and (EC) No 690/2001 in the beef sector
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade policy;  Europe;  animal product
 Date Published: nan

 Avis juridique important|32001R1592Commission Regulation (EC) No 1592/2001 of 2 August 2001 correcting Regulations (EC) No 562/2000 and (EC) No 690/2001 in the beef sector Official Journal L 210 , 03/08/2001 P. 0018 - 0018Commission Regulation (EC) No 1592/2001of 2 August 2001correcting Regulations (EC) No 562/2000 and (EC) No 690/2001 in the beef sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2), and in particular Article 38(2) and Article 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 562/2000(3), as last amended by Regulation (EC) No 1082/2001(4), lays down detailed rules for the application of Regulation (EC) No 1254/1999 as regards the buying-in of beef. In particular, Article 17 of Regulation (EC) No 562/2000 stipulates certain conditions to be met for tendering.(2) Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(5) provides for purchasing by tender of certain qualities of beef. In particular, Annex II to that Regulation stipulates certain conditions to be met for tendering.(3) Article 11(5)(c) of Regulation (EC) No 562/2000 and Annex II to Regulation (EC) No 690/2001 contain linguistic errors in the English version. The two Regulations concerned should therefore be corrected accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1In Article 11(5)(c) of Regulation (EC) No 562/2000 the words "closing date" shall be replaced by the word "deadline".Article 2In point 5(c) of "TENDERS" in Annex II to Regulation (EC) No 690/2001, the words "closing date" shall be replaced by the word "deadline".Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 August 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 68, 16.3.2000, p. 22.(4) OJ L 149, 2.6.2001, p. 19.(5) OJ L 95, 5.4.2001, p. 8.